Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Applicant’s Response
	In the response date 03/22/2022, the Applicant and argued against the rejections in the Non-Final rejection dated 12/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 57-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dombrowski et al (U.S Pub 2013/0228337) in view of Tunget (U.S Pub 2015/0021018).
Regarding Claim 57, Dombrowski discloses a method for petroleum production from a well having a horizontal well section with a wellbore inner surface in communication with a plurality of fractures in a formation containing reservoir fluid (Abstract; Figure 1; Page 1, paragraph [0011], lines 1-14), the method comprising:
injecting an injection fluid via injection zones provided in the horizontal well section in fluid communication with fractures in the formation (Abstract; Page 1, [0011]; Page 2, [0021], 
collecting production fluid from the formation via production zones provided in the horizontal well section, the production zones being fluidly sealed with respect to the injection zones through an annulus in the horizontal well section, being in fluid communication with formation fractures that communicate with the fractures into which the injection fluid is injected, and being provided in alternating relation with the injection zones along the horizontal well section (Abstract; Page 1, [0011]; Page 2, [0021], [0023], lines 1-9; Page 3, [0031], lines 1-17; Page 4, [0035], lines 1-8; Page 5, paragraph [0038], lines 1-20 [Wingdings font/0xE0] Dombrowski discloses a first and second set of zones with the creation of an injection and a recovery (producing) fracture at different points of the wellbore).
Dombrowski, however, fails to expressly disclose:
wherein each injection zone comprises an injection valve comprising a sliding sleeve and an injection choke configured for choking outflow of the injection fluid into the formation
and wherein each production zone comprises a production valve that includes a production choke configured for choking inflow of the production fluid from the formation.
Tunget teaches the methods above wherein each injection zone comprises an injection valve comprising a sliding sleeve and an injection choke configured for choking outflow of the injection fluid into the formation and wherein each production zone comprises a production valve that includes a production choke configured for choking inflow of the production fluid from the formation (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]) for the purpose of controlling placement and fluid communication within 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dombrowski to include a valve comprising a sliding sleeve and a choke for each of the injection and production wells, as taught by Tunget, because doing so would help control placement and fluid communication within one or more of the passageways downhole in order to inject the treatment fluids and enhance the recovery of hydrocarbons.

	Regarding Claim 58, Tunget teaches the method of claim 57, wherein each injection choke is composed of an erosion wear resistant material (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]).

	Regarding Claim 59, Tunget teaches the method of claim 57, wherein each injection choke comprises an opening defined by a throat (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]).

	Regarding Claim 60, Tunget teaches the method of claim 57, wherein each injection choke comprises walls defining a fluid passage, the walls being composed of an erosion wear resistant material (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]).



	Regarding Claim 62, Tunget teaches the method of claim 57, wherein each injection choke is configured to generate sufficient pressure resistance to limit a rate at which the injection fluid is supplied into the formation at a corresponding location of the injection valve, thereby distributing the injection fluid in a controlled manner into the formation along the horizontal well section (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]).

	Regarding Claim 63, Tunget teaches the method of claim 62, wherein each injection choke is configured to have a diameter for providing the corresponding pressure resistance (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]).

	Regarding Claim 64, Tunget teaches the method of claim 57, wherein the production valves comprise respective sliding sleeves (Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]; paragraph [0199]).




	Regarding Claim 66, Dombrowski discloses the method of claim 57, wherein the injecting of the injection fluid is performed while not collecting the production fluid via the production zones during an injection phase, and the collecting of the production fluid is performed via the production zones while not injecting the injection fluid through the injection zones during a production phase; and wherein the method includes alternating between the injection phase and the production phase to perform an asynchronous frac-to-frac hydrocarbon recovery operation (Abstract; Page 1, [0011]; Page 2, [0021], [0023], lines 1-9; Page 3, [0031], lines 1-17; Page 4, [0035], lines 1-8; Page 5, paragraph [0038], lines 1-20).

	Regarding Claim 67, Dombrowski discloses the method of claim 66, further comprising: supplying the injection fluid from surface via an injection conduit that is in fluid communication with the injection zones; and collecting and transporting the production fluid to the surface via a production conduit (Page 4, paragraphs [0035]-[0037]).

	Regarding Claim 68, Dombrowski discloses the method of claim 67, wherein the injection conduit and the production conduit are arranged one inside of the other (Page 4, paragraphs [0035]-[0037]).



	Regarding Claim 70, Dombrowski discloses the method of claim 69, further comprising: supplying the injection fluid from surface via an injection conduit that is in fluid communication with the injection zones; and collecting and transporting the production fluid to the surface via a production conduit (Page 4, paragraphs [0035]-[0037]).

	Regarding Claim 71, Dombrowski discloses the method of claim 70, wherein the injection conduit and the production conduit are arranged in side-by-side relation along the well (Page 4, paragraphs [0035]-[0037]).

	Regarding Claim 72, Dombrowski discloses the method of claim 71, wherein the injection conduit and the production conduit are arranged one inside of the other (Page 4, paragraphs [0035]-[0037]).

	Regarding Claim 73, Dombrowski in view of Tunget teach the methods of claim 57, wherein the production valves are further configured to preferentially allow flow of petroleum there through compared to water, gas or a combination thereof (Abstract; Page 1, paragraph [0011] and [0016]).

	Regarding Claim 74, Dombrowski discloses the method of claim 57, wherein the production valve is configured to have at least an open production position to allow inflow of the production fluid therethrough and a closed production position to prevent inflow of the production fluid therethrough, the injection valve is configured to have at least an open injection position to allow outflow of the injection fluid therethrough and a closed injection production position to prevent outflow of the injection fluid therethrough (Abstract; Page 1, [0011]; Page 2, [0021], [0023], lines 1-9; Page 3, [0031], lines 1-17; Page 4, [0035], lines 1-8; Page 5, paragraph [0038], lines 1-20).

	Regarding Claim 75, Dombrowski discloses the method of claim 74, wherein the production valves or injection valves, or both, are actuated between the closed and open positions to enable inflow via the production valves or outflow via the injection valves, or both (Abstract; Page 3, paragraph [0028]; Page 4, paragraph [0035], lines 1-20; paragraph [0036], lines 1-13).

	Regarding Claim 76, Dombrowski discloses the method of claim 57, wherein the production zones and the injection zones arranged in alternating relation along the horizontal well section are provided such that consecutive production zones are separated by one or more injection zones, and consecutive injection zones are separated by one or more production zones (Page 1, [0011]; Page 2, [0021], [0023], lines 1-9; Page 3, [0031], lines 1-17; Page 4, [0035], lines 1-8; Page 5, paragraph [0038], lines 1-20).


injecting an injection fluid via a first set of zones provided in the horizontal well section in fluid communication with fractures in the formation (Abstract; Page 1, [0011]; Page 2, [0021], [0023], lines 1-9; Page 3, [0031], lines 1-17; Page 4, [0035], lines 1-8; Page 5, paragraph [0038], lines 1-20 [Wingdings font/0xE0] Dombrowski discloses a first and second set of zones with the creation of an injection and a recovery (producing) fracture at different points of the wellbore); and
collecting reservoir fluid from the formation via a second set of zones provided in the horizontal well section, the second set of zones being fluidly sealed with respect to the first set of zones through an annulus in the horizontal well section, being in fluid communication with formation fractures that communicate with the fractures into which the injection fluid is injected, and being provided offset with respect to the injection zones along the horizontal well section (Abstract; Page 1, [0011]; Page 2, [0021], [0023], lines 1-9; Page 3, [0031], lines 1-17; Page 4, [0035], lines 1-8; Page 5, paragraph [0038], lines 1-20 [Wingdings font/0xE0] Dombrowski discloses a first and second set of zones with the creation of an injection and a recovery (producing) fracture at different points of the wellbore).

Dombrowski, however, fails to expressly disclose:
wherein each zone of the first set comprises a valve, wherein each zone of the second set comprises a production valve, and choking fluid flow into the formation via the injection valves or out of the formation via the production valves, or a combination thereof.

Tunget teaches the methods above wherein each zone of the first set comprises a valve, wherein each zone of the second set comprises a production valve, and choking fluid flow into the formation via the injection valves or out of the formation via the production valves, or a combination thereof (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]) for the purpose of controlling placement and fluid communication within one or more of the passageways downhole in order to inject the treatment fluids and enhance the recovery of hydrocarbons (Abstract; Page 8, paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dombrowski to include a valve comprising a sliding sleeve and a choke for each of the injection and production zones, as taught by Tunget, because doing so would help control placement and fluid communication within one or more of the passageways downhole in order to inject the treatment fluids and enhance the recovery of hydrocarbons.

	Regarding Claim 78, Tunget teaches the method of claim 77, wherein each production valve comprises a production choke configured for choking inflow of the reservoir fluid from the formation (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]).

	Regarding Claim 79, Tunget teaches the method of claim 77, wherein each injection valve includes an injection choke configured for choking outflow of the injection fluid into the 

	Regarding Claim 80, Tunget teaches the method of claim 79, wherein each injection choke is configured to generate pressure resistance to limit a rate at which the injection fluid is supplied into the formation at a corresponding location of the injection valve, thereby distributing the injection fluid in a controlled manner into the formation along the horizontal well section (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]).

	Regarding Claim 81, Tunget teaches the method of claim 80, wherein each injection choke comprises a choke passage having a diameter configured to generate pressure resistance to outflow of the injection fluid (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]).

	Regarding Claim 82, Tunget teaches the method of claim 81, wherein the choke passage is defined by a wear resistant material (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]).

	Regarding Claim 83, Dombrowski discloses the method of claim 77, wherein the injecting of the injection fluid is performed while not collecting the reservoir fluid via the production zones during an injection phase, and the collecting of the reservoir fluid is performed via the production zones while not injecting the injection fluid through the injection zones during 

	Regarding Claim 84, Dombrowski discloses a method for reservoir fluid production from a well having a horizontal well section with a wellbore inner surface in communication with a plurality of fractures in a formation (Abstract; Figure 1; Page 1, paragraph [0011], lines 1-14), the method comprising:
injecting an injection fluid via injection zones provided in the horizontal well section in fluid communication with fractures in the formation (Abstract; Page 1, [0011]; Page 2, [0021], [0023], lines 1-9; Page 3, [0031], lines 1-17; Page 4, [0035], lines 1-8; Page 5, paragraph [0038], lines 1-20 [Wingdings font/0xE0] Dombrowski discloses a first and second set of zones with the creation of an injection and a recovery (producing) fracture at different points of the wellbore); and
collecting reservoir fluid from the formation via production zones provided in the horizontal well section, the production zones being fluidly sealed with respect to the injection zones through an annulus in the horizontal well section, being in fluid communication with formation fractures that communicate with the fractures into which the injection fluid is injected, and being provided in alternating relation with the injection zones along the horizontal well section (Abstract; Page 1, [0011]; Page 2, [0021], [0023], lines 1-9; Page 3, [0031], lines 1-17; Page 4, [0035], lines 1-8; Page 5, paragraph [0038], lines 1-20).

Dombrowski, however, fails to expressly disclose:
wherein each injection zone comprises an injection valve and an injection choke configured to generate pressure resistance to limit a rate at which the injection fluid is supplied into the formation at the corresponding injection valve to distribute the injection fluid into the formation along the horizontal well section.

Tunget teaches the methods above wherein each injection zone comprises an injection valve and an injection choke configured to generate pressure resistance to limit a rate at which the injection fluid is supplied into the formation at the corresponding injection valve to distribute the injection fluid into the formation along the horizontal well section (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]) for the purpose of controlling placement and fluid communication within one or more of the passageways downhole in order to inject the treatment fluids and enhance the recovery of hydrocarbons (Abstract; Page 8, paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dombrowski to include a valve comprising a sliding sleeve and a choke for the injection zone, as taught by Tunget, because doing so would help control placement and fluid communication within one or more of the passageways downhole in order to inject the treatment fluids and enhance the recovery of hydrocarbons.

	Regarding Claim 85, Dombrowski discloses the method of claim 84, wherein the reservoir fluid comprises petroleum; and wherein the injecting of the injection fluid is performed while not collecting the reservoir Page 7 of 9Attorney Docket No. NCSM-004Customer No. 175890 fluid via the production zones during an injection phase, and the collecting of the reservoir fluid is performed via the production zones while not injecting the 
wherein the method includes alternating between the injection phase and the production phase to perform an asynchronous frac-to-frac petroleum recovery operation (Abstract; Page 2, paragraph [0021], [0023], lines 1-9; Page 3, paragraph [0031]).

Regarding Claim 86, Dombrowski discloses the method of claim 84, wherein the plurality of fractures in the formation comprises induced fractures formed by a staged fracturing operation providing multiple fractured stages along the horizontal well section; and wherein each injection zone and production zone is located at a corresponding one of the fractured stages (Abstract; Page 2, paragraph [0021], [0023], lines 1-9; Page 3, paragraph [0031]).


Response to Arguments
Applicant’s arguments filed 03/22/2022 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Dombrowski and Tunget fail to disclose and/or teach “an injection zone comprising an injection valve comprising a sliding sleeve and an injection choke configured for choking outflow of the injection fluid into the formation,” as instantly claimed by the Applicant for Independent claims 57, 77 and 84.
The examiner respectfully disagrees.
via injection zones provided in the horizontal well section in fluid communication with fractures in the formation (Abstract; Page 1, [0011]; Page 2, [0021], [0023], lines 1-9; Page 3, [0031], lines 1-17; Page 4, [0035], lines 1-8; Page 5, paragraph [0038], lines 1-20 [Wingdings font/0xE0] Dombrowski discloses a first and second set of zones with the creation of an injection and a recovery (producing) fracture at different points of the wellbore) and collecting production fluid from the formation via production zones provided in the horizontal well section, the production zones being fluidly sealed with respect to the injection zones through an annulus in the horizontal well section, being in fluid communication with formation fractures that communicate with the fractures into which the injection fluid is injected, and being provided in alternating relation with the injection zones along the horizontal well section (Abstract; Page 1, [0011]; Page 2, [0021], [0023], lines 1-9; Page 3, [0031], lines 1-17; Page 4, [0035], lines 1-8; Page 5, paragraph [0038], lines 1-20 [Wingdings font/0xE0] Dombrowski discloses a first and second set of zones with the creation of an injection and a recovery (producing) fracture at different points of the wellbore).  The examiner acknowledges wherein primary reference Dombrowski fails to expressly disclose wherein each injection zone comprises an injection valve comprising a sliding sleeve and an injection choke configured for choking outflow of the injection fluid into the formation and wherein each production zone comprises a production valve that includes a production choke configured for choking inflow of the production fluid from the formation.
each injection zone comprises an injection valve comprising a sliding sleeve and an injection choke configured for choking outflow of the injection fluid into the formation and wherein each production zone comprises a production valve that includes a production choke configured for choking inflow of the production fluid from the formation (Abstract; Page 7, paragraphs [0069]-[0075]; Page 8, paragraphs [0088], [0090], [0097], [0113]; [0165]) for the purpose of controlling placement and fluid communication within one or more of the passageways downhole in order to inject the treatment fluids and enhance the recovery of hydrocarbons (Abstract; Page 8, paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Dombrowski to include a valve comprising a sliding sleeve and a choke for each of the injection and production wells, as taught by Tunget, because doing so would help control placement and fluid communication within one or more of the passageways downhole in order to inject the treatment fluids and enhance the recovery of hydrocarbons.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Potapenko et al (U.S Pub 2013/0032350) – discloses methods of fracturing multiple zones in a wellbore formed in a subterranean formation by creating flow-through passages in the two or more zones of the wellbore.  The flow-through passages all have different characteristics 
	Patel (U.S Patent 6,318,469) – discloses systems for a wellbore including a tubing having an inner bore and flow switcher assembly, wherein the flow switcher assembly includes a first conduit coaxial with the tubing inner bore and a second conduit formed annularly around the first conduit (Abstract; Col 2, lines 31-56).
	Hamilton et al (U.S RE40,308) – discloses methods and apparatus for simultaneously producing fluids from one or more zones by remotely shifting sleeves in the apparatus to selectively align inlet and outlet ports with production and injection flow paths, respectively (Abstract; Col 2, lines 46-65).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674